       Case 21-04022-mxm Doc 15 Filed 07/26/21             Entered 07/26/21 10:12:53       Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.


Signed July 26, 2021
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________



                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION


       In re:                                            CASE NO. 20-43914

       CARROLL JAMES LEBOUEF, III and                    CHAPTER 13
       CHALLIS LEE LEBOUEF

                 Joint Debtors.


       KAPITUS SERVICING, INC., as Servicing
       Agent for Discount Merchant Funding

                 Plaintiff,

       v.                                                ADVERSARY NO: 21-04022-MXM

       CARROLL JAMES LEBOUEF, III

                 Defendant.


                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       AND DEFAULT JUDGMENT


                Before the Court is the Motion for Default Judgment filed by plaintiff Kapitus Servicing,

      Inc., as Servicing Agent for Discount Merchant Funding (“Kapitus”) pursuant to Rule 7055 of the
Case 21-04022-mxm Doc 15 Filed 07/26/21            Entered 07/26/21 10:12:53        Page 2 of 9




Federal Rules of Bankruptcy Procedure, seeking entry of Default Judgment against Defendant

Carroll James LeBouef, III (“LeBouef”). Based on the motion, application and the file, the Court

now makes the following Findings of Fact and Conclusions of Law and Order for Default

Judgment:

                                    FINDINGS OF FACT

       1.     On December 31, 2020 (the “Petition Date”), LeBouef filed a petition under

Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern District

of Texas.

       2.     On April 12, 2021, Kapitus commenced this adversary proceeding against LeBouef

by filing its Complaint to Determine Non-Dischargeability of Debt (the “Complaint”).

       3.     On April 13, 2021, the Clerk of Court issued a summons in this adversary

proceeding and the summons and Complaint were duly served on LeBouef on April 19, 2021. The

Scheduling Order was duly served on LeBouef on April 21, 2021.

       4.     LeBouef was required to plead or otherwise defend in response to Kapitus’s

Complaint by May 13, 2021, which time has expired.

       5.     On May 25, 2021, the Clerk of the Court entered a default against LeBouef having

found that no answer, motion, pleading, response, or appearance has been entered by or on behalf

of LeBouef.

       6.     LeBouef has failed to plead or otherwise defend un response to Kapitus’ Complaint

as required by the Federal Rules of Civil Procedure and the Federal Rules of Bankruptcy

Procedure.

       7.     LeBouef has failed to appear in this action, and no counsel or other representatives

have entered appearances herein on behalf of LeBouef.




                                               2
Case 21-04022-mxm Doc 15 Filed 07/26/21               Entered 07/26/21 10:12:53         Page 3 of 9




       8.      On or about June 16, 2016, LeBouef executed the Application and subsequently

entered into multiple agreements with Kapitus to fund Bullmoose Motor Sports LLC’s payment

of its business expenses.

       9.      On or about June 26, 2016, Kapitus received an updated application dated April 11,

2016 from LeBouef, on behalf of Bullmoose Motor Sports, LLC and James Maverick

Transportation Services LLC (together, the “Merchants”), seeking $600,000 in financing (the

“Application”). In the Application, LeBouef represented that the Merchants had $3,200,000 in

gross yearly revenue and had been in business since 2006 with the current ownership in place for

10 years.

       10.     LeBouef represented in the June attestation letter that the financial information

submitted on behalf of Merchants for the period ending March 25, 2016 was pursuant to generally

accepted accounting principles, and the financial information was a full, true, complete and

accurate statement of all of the assets and liabilities, the condition and affairs of Merchants and its

income and deductions as of March 25, 2016.            LeBouef further represented, on behalf of

Merchants, that: (i) there were no material omissions in the financial information of Merchants;

(ii) there were no regulatory or governmental investigations or actions, threatened or ongoing;

(iii) there were no Federal, State, or local labor department or tax authority investigations or

actions, threatened or ongoing; (iv) there was no litigation, threatened or ongoing, against the

Merchants or the principal owners thereof; (v) Merchants were not delinquent in the payment of

state or federal taxes of any kind; (vi) Merchants and LeBouef had no outstanding liens, judgments

or encumbrances except as set forth in the attestation; and (vii) Merchants had not received any

financing in the past 90 days and were not currently in the process of receiving any financing that

had not been disclosed to Kapitus.




                                                  3
Case 21-04022-mxm Doc 15 Filed 07/26/21               Entered 07/26/21 10:12:53         Page 4 of 9




        11.    LeBouef represented in the July attestation letter that the financial information

submitted on behalf of Merchants for the period ending March 31, 2016 was pursuant to generally

accepted accounting principles, and the financial information was a full, true, complete and

accurate statement of all of the assets and liabilities, the condition and affairs of Merchants and its

income and deductions as of March 31, 2016.            LeBouef further represented, on behalf of

Merchants, that: (i) there were no material omissions in the financial information of Merchants;

(ii) there were no regulatory or governmental investigations or actions, threatened or ongoing;

(iii) there were no Federal, State, or local labor department or tax authority investigations or

actions, threatened or ongoing; (iv) there was no litigation, threatened or ongoing, against the

Merchants or the principal owners thereof; (v) Merchants were not delinquent in the payment of

state or federal taxes of any kind; (vi) Merchants and LeBouef had no outstanding liens, judgments

or encumbrances except as set forth in the attestation; (vii) Merchants had not received any

financing in the past 90 days and were not currently in the process of receiving any financing that

had not been disclosed to Kapitus.

        12.    The financial statements of the Merchants provided to Kapitus reflected average

daily bank balances of over $100,000 in 2016; the 2016 P&L Statement reflected approximately

$5,300,000 in total income, approximately $991,000 in gross profits and approximately $613,000

in net income as of June 2016; the 2016 balance sheet reflected approximately $148,000 in

accounts receivable, approximately $123,000 in cash, over $3,100,000 in inventory,                over

$110,000 in loan receivables, a current tax liability of approximately $7,000, sales tax and

registration fees of approximately $26,000, equity of approximately $1,700,000 as of March 25,

2016.




                                                  4
Case 21-04022-mxm Doc 15 Filed 07/26/21            Entered 07/26/21 10:12:53       Page 5 of 9




         13.   On or about June 21, 2016, LeBouef, in his capacity as owner and representative of

the Merchants, and in his individual capacity as guarantor, executed a Revenue Based Factoring

(RBF/ACH) Agreement (the “June Agreement”) with Kapitus. The June Agreement is governed

by New York law. See June Agreement, § 4.5.

         14.   Pursuant to the June Agreement, Kapitus purchased $393,000.00 of future receipts,

accounts, contract rights and other obligations generated in the course of Merchant’s business

operations (the “June Agreement Receivables”). Contemporaneously with the execution of the

June Agreement, and as further security, LeBouef executed a personal guaranty, guaranteeing

Merchants’ full performance of all terms and obligations under the June Agreement (the “June

Guaranty”).    A true and correct copy of the June Guaranty is attached as part of the June

Agreement. Under the terms of the June Agreement, Kapitus is designated as the authorized

servicing agent to service and enforce the agreement, including enforcement through legal action.

         15.   On or about June 29, 2016, Kapitus paid LeBouef $300,000.00 as the agreed

purchase price for the June Agreement Receivables.

         16.   On or about July 26, 2016, LeBouef, in his capacity as owner and representative of

the Merchants, and in his individual capacity as guarantor, executed a Revenue Based Factoring

(RBF/ACH) Agreement (the “July Agreement” and together with the June Agreement, the

“Agreements”) with Kapitus. The July Agreement is governed by New York law. See Agreement,

§ 4.5.

         17.   Pursuant to the July Agreement, Kapitus purchased $393,000.00 of future receipts,

accounts, contract rights and other obligations generated in the course of Merchant’s business

operations (the “July Agreement Receivables” and together with the June Agreement Receivables,

the “Receivables”). Contemporaneously with the execution of the July Agreement, and as further




                                               5
Case 21-04022-mxm Doc 15 Filed 07/26/21              Entered 07/26/21 10:12:53       Page 6 of 9




security, LeBouef executed a personal guaranty, guaranteeing Merchants’ full performance of all

terms and obligations under the July Agreement (the “July Guaranty,” together with the June

Guaranty, the “Guaranty”). A true and correct copy of the July Guaranty is attached as part of the

July Agreement. Under the terms of the July Agreement, Kapitus is designated as the authorized

servicing agent to service and enforce the agreement, including enforcement through legal action.

        18.      On or about July 27, 2016, Kapitus paid LeBouef $300,000.00 as the agreed

purchase price for the July Agreement Receivables.

        19.      In executing the Agreements, LeBouef agreed that all information provided in

forms and recorded interviews was “true, accurate, and complete in all respects”, and the

Agreement       further   emphasized   that   “ANY    MISREPRESENTATION              MADE      BY

MERCHANT OR [DEBTOR] IN CONNECTION WITH THIS AGREEMENT MAY

CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL

FRAUDULENT INDUCEMENT TO OBTAIN FUNDING.” See Agreements at p. 1 (emphasis

in original).

        20.      In reliance on the false representations made by LeBouef in the Funding Calls, the

Agreements and the financial statements provide to Kapitus, Kapitus agreed to purchase certain of

Merchants’ Receivables, as outlined above.

        21.      To allow Kapitus to collect its purchased Receivables, the Agreements required

Merchant to use only a single, specified depositing account to deposit all Receivables collected by

Merchant, which was designated by the parties in the Agreement and fully accessible to Kapitus.

See Agreements, p. 1 & pp. 3–4 §§ 1.1, 2.7. From this account, the Agreement entitled Kapitus to

collect 5% of the batch amount of Merchants’ receivables via Automated Clearing House (“ACH”)

in a weekly amount of $9,360 through debits from the Account under each Agreement. See




                                                 6
Case 21-04022-mxm Doc 15 Filed 07/26/21              Entered 07/26/21 10:12:53        Page 7 of 9




Agreements, p. 3, §2.7. The authorization for Kapitus to use the Account to make such transfers

is irrevocable by Merchant without Kapitus’s consent. See Agreements, p. 2, §1.1. To avoid

disruption, the Agreements prohibited changes to the account or the designation of the deposit

account except with Kapitus’ express written consent. See Agreements, p. 3 §1.1.

       22.     Almost immediately after its execution by the parties, LeBouef and Merchants

materially violated the terms of the Agreements. Within weeks of the fundings, LeBouef closed

the bank account from which the payments were drawn.

       23.     In connection with the June Agreement, the Merchants made their last payment on

or about September 13, 2016, leaving a contract balance of $310,995 as of such date; thus, only

ten ACH payments in the total amount of $82,005.00 (plus an ACH debit modification fee) were

authorized and attempted before LeBouef closed the account.

       24.     In connection with the July Agreement, the Merchants made their last payment on

or about September 13, 2016, leaving a contract balance of $348,430 as of such date; thus, only

six ACH payments in the total amount of $44,565.00 (plus an ACH debit modification fee) were

authorized under the July Agreement before LeBouef closed the account.

       25.     Accordingly, Kapitus drew only sixteen out of the eight-two agreed payments or

approximately 16% of the total amount owed collectively under the Agreements.

       26.     As of September 13, 2016, LeBouef willfully prohibited Plaintiff from collecting

on the Receivables rightfully owed to it.

       27.     As a result, Plaintiff has been unable to collect its daily percentage of Receivables

purchased from Merchants since September 2016.

       28.     Appendix A of the of the Agreements provide for a $2,500.00 “Blocked Account

Fee” and $5,000 “Default Fee” when the Merchants default under the terms of the Agreements.




                                                 7
Case 21-04022-mxm Doc 15 Filed 07/26/21             Entered 07/26/21 10:12:53         Page 8 of 9




This fee was applied to the balance due to Merchants closing their account and not authorizing the

debit.

         29.   LeBouef also incurred ACH Debit Fees in the amount of $790.00.

         30.   Further, Kapitus is entitled to receive interest on the amounts due and owing

pursuant to the statutory rate of 9% under New York law. Interest accruing from September 15,

2016 (the date of default) to December 31, 2020 (the Petition Date) is $261,226.53.

                                 CONCLUSIONS OF LAW
         31.   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). This court has

jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334.

         32.   By failing to answer the Complaint, LeBouef is in default under Fed. R. Civ. P. 55,

as incorporated by Fed. R. Bankr. P. 7055 and, accordingly, Kapitus is entitled to entry of default

judgment against LeBouef.

         33.   The damages sustained by Kapitus and caused by LeBouef constitute money,

property, and/or credit obtained by LeBouef from Kapitus through LeBouef’s false representations

of fact. LeBouef knew his representations to be false at the time they were made. LeBouef made

the representations with the intent and purpose of deceiving Kapitus. Kapitus justifiably relied on

LeBouef’s misrepresentations. Kapitus sustained damages in the amount of $936,446.53, as of

December 31, 2020, as the proximate result of LeBouef’s misrepresentations.

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

         34.   Final judgment in the amount of $936,446.53, plus interest at the federal judgment

rate commencing on the date of entry of this order, is entered in favor of Plaintiff Kapitus

Servicing, Inc. and against Defendant Carroll James LeBouef, III.


                                   ### END OF ORDER ###



                                                8
Case 21-04022-mxm Doc 15 Filed 07/26/21   Entered 07/26/21 10:12:53   Page 9 of 9




Order Submitted by:

/s/ Charles M. Rubio
PARKINS LEE & RUBIO LLP
Charles M. Rubio P.C.
TX Bar No. 24083768
50 Main Street, Suite 1000
White Plains, NY 10606




                                      9
